 1   Brian C. Shapiro
     Attorney at Law: 192789
 2   12631 East Imperial Highway, Suite C-115
     Santa Fe Springs, CA 90670
 3   Tel: (562) 868-5886
     Fax: (562) 868-5491
 4   E-Mail: rohlfing.office@rohlfinglaw.com
 5   Attorneys for Plaintiff
     GUADALUPE LOZANO
 6
 7
 8
                          UNITED STATES DISTRICT COURT
 9
                         EASTERN DISTRICT OF CALIFORNIA
10
11
     GUADALUPE LOZANO                          ) Case No.: 2:18-cv-02164-KJN
12                                             )
                  Plaintiff,                   ) ORDER EXTENDING BRIEFING
13   v.                                        ) SCHEDULE
                                               )
14   NANCY A. BERRYHILL, Acting                )
     Commissioner of Social Security,          )
15                                             )
                                               )
16                Defendant.                   )
                                               )
17
18         Based upon the stipulation of the parties, and for cause shown,
19         IT IS HEREBY ORDERED, that Plaintiff shall have an extension of time, to

20   and include April 2, 2019, in which to file Plaintiff’s Opening Brief; and that all
     other deadlines set forth in the September 19, 2018 Case Management Order shall
21
     be extended accordingly. IT IS SO ORDERED.
22
     Dated: February 20, 2019
23
24
25
26
27
                                              -1-
28
